         Case 3:17-cv-04056-WHO Document 220 Filed 05/18/21 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                           MAY 14 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
DANIEL ZEIGER, individually and on              No.    21-80016
behalf of all others similarly situated,
                                                D.C. No. 3:17-cv-04056-WHO
                Plaintiff-Respondent,           Northern District of California,
                                                San Francisco
 v.
                                                ORDER
WELLPET LLC, a Delaware corporation,

                Defendant-Petitioner.

Before: PAEZ and HUNSAKER, Circuit Judges.

      Petitioner’s motion for leave to file a reply (Docket Entry No. 4) is granted.

      The court, in its discretion, denies the petition for permission to appeal the

district court’s February 26, 2021 order granting class action certification. See

Fed. R. Civ. P. 23(f); Chamberlan v. Ford Motor Co., 402 F.3d 952 (9th Cir.

2005).




SC/MOATT
